                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

DAVID HALL                                                                               PLAINTIFF

AND

GREAT AMERICAN ALLIANCE INSURANCE COMPANY                                                   MOVANT

VERSUS                                              CIVIL ACTION NO. 5:18-cv-120-DCB-MTP

PAPER CONVERTING MACHINE COMPANY                                                       DEFENDANT

                       ORDER GRANTING MOTION TO INTERVENE

        THIS MATTER is before the Court on Great American Alliance Insurance Company’s

Motion [16] to Intervene. Having considered the Motion and the applicable law, the Court finds

that the Motion [16] should be granted.

        Great American Alliance Insurance Company (“Movant”) represents that as a result of

Plaintiff’s injury, which is the basis for this lawsuit, it has paid indemnity benefits to Plaintiff in

the amount of $60,232.87 and paid for medical services rendered to Plaintiff in the amount of

$245,540.99. Movant seeks, under Miss. Code Ann. § 71-3-71, to be reimbursed for these costs

out of any monies Plaintiff recovers from this lawsuit.

        Movant requests leave to intervene in this matter under Federal Rule of Civil Procedure

24(a) to assert its claim. Rule 24(a) allows parties to intervene as of right. The Fifth Circuit has

held that “where the state workmen’s compensation law permits subrogation of a compensation

carrier, the carrier is entitled to intervene as a matter of right.” Smith Petroleum Service, Inc. v.

Monsanto Chemical Co., 420 F.2d 1103, 1115 (5th Cir. 1970). Movant is entitled to intervene in

this matter and Plaintiff and Defendant have not responded to the Motion [16].




                                                   1
 
       IT IS, THEREFORE, ORDERED that the Motion [16] to Intervene is GRANTED.

Movant shall file its Complaint on or before April 12, 2019.

       SO ORDERED, this the 4th day of April, 2019.
                                             s/Michael T. Parker
                                             United States Magistrate Judge




                                                2
 
